UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6358



GARY D. GILLESPIE,

                                           Petitioner - Appellant,

          versus


HOWARD PAINTER, acting warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CA-98-104-1)


Submitted:   May 25, 2000                   Decided:   June 6, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary D. Gillespie, Appellant Pro Se. Darrell V. McGraw, Jr., Leah
Perry Macia, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary D. Gillespie seeks to appeal the district court’s order

dismissing his 28 U.S.C.A. § 2254 (West Supp. 1999) petition.   We

dismiss the appeal for lack of jurisdiction because Gillespie’s

notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on

December 22, 1999. Gillespie’s notice of appeal was filed on March

3, 2000.*     Because Gillespie failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

deny a certificate of appealability and dismiss the appeal.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         DISMISSED


     *
      We have given Gillespie the benefit of the filing provisions
enunciated in Houston v. Lack, 487 U.S. 266 (1988).


                                 2